CARPENTER, J.
This case was tried with case No. 71492 and the plaintiff is the husband of the plaintiff in that case.
In this case the plaintiff sued to recover for the loss of services, expenses, etc., for the curing of the injuries of his wife. The jury returned a verdict for the plaintiff in the sum of $5,000.
Within due time the defendant filed a motion for a new trial, which was argued before this Court. Said motion alleges the usual grounds together with a ground that the defendant has discovered new evidence which is material to the case, etc. This ground, however, was not pressed at the argument on the motion for a new trial.
At the trial the same evidence was produced as at the trial of case No. 71492. The expenses that the plaintiff was put to, and will be put to, seem to this Court to justify the verdict of $5,000., and therefore the Court feels that substantial justice has been done in this case.
Motion for a new trial denied.